DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on September 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo (U.S. Pat. Pub. 2015/0284590).
Regarding claim 1, Endo teaches a curable organopolysiloxane releasing agent composition (Abstract; Paragraph [0001]), said composition comprising: (A) one or more organopolysiloxanes having an alkenyl group with a number of carbon atoms between 4 and 12 (Abstract; Paragraph [0020]), where the inclusion proportion of vinyl (CH2═CH—) within the alkenyl group is between 0.5 and 3.0 mass % (3.0 mass%, Paragraph [0081]); (B) an organohydrogen polysiloxane having at least two silicon-bonded hydrogen atoms (Si—H) in a single molecule (Abstract; Paragraph [0037]); (C) a hydrosilylation reaction catalyst (Abstract; Paragraph [0042]); and (D) a hydrosilylation reaction inhibiting agent (Paragraph [0046]); wherein the silicon atom-bonded hydrogen atoms within component (B) is in an amount of from 1.0 and 4.0 moles per one mole of carbon-carbon double bonds in component (A) (1-3, Paragraph [0041]).
Regarding claim 2, Endo teaches wherein the silicon atom-bonded hydrogen atoms within component (B) is in an amount of from 1.5 and 3.0 moles per one mole of carbon-carbon double bonds in component (A) (1-3, Paragraph [0041]).
Regarding claim 3, Endo teaches wherein: component (A) is an organopolysiloxane that includes a hexenyl group as the alkenyl group with the number of carbon atoms between 4 and 12 (Paragraph [0023]); and the inclusion proportion, in the composition, of organopolysiloxanes having alkenyl groups with a number of carbon atoms less than 4 is no more than 5.0 mass % of component (A) (0%; none are required to be present).
Regarding claim 5, Endo teaches further comprising: (E) a photopolymerization initiator (Paragraph [0052]).
Regarding claim 6, Endo teaches wherein the viscosity of the composition at 25° C. is between 100 and 50,000 mPa·s (500-50,000 mPa·s, Paragraph [0047]).
Regarding claim 7, Endo teaches wherein the composition is a solvent-free composition (Paragraph [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Endo (U.S. Pat. Pub. 2015/0284590).
Endo is relied upon as discussed above.
Regarding claim 4, Endo teaches viscosity of component (B) (component (C), Paragraph [0038]) is from 5 to 500 mPa·s (Paragraph [0038]) and that component (B) can be a combination of two or more organohydrogenpolysiloxanes (Paragraph [0038]).  Since two organohydrogenpolysiloxanes can be present, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the organohydrogenpolysiloxanes be present in equal amounts, i.e. a 50:50 ratio.
While the reference does not specifically teach the claimed range of 2.5-50 mPa·s and 100-500 mPa·s, respectivley, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 22, 2022